UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2350



JAMES SEMME FRAZIER,

                                              Plaintiff - Appellant,

          versus


RICHARD DANZIG, SECRETARY OF THE NAVY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-1973-A)


Submitted:   April 12, 2001                 Decided:   April 17, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Semme Frazier, Appellant Pro Se. Edward John Martin, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Semme Frazier appeals the district court’s order grant-

ing Secretary Richard J. Danzig of the Department of the Navy his

motion to dismiss or in the alternative for summary judgment.    We

have reviewed the record and the district court’s order and find no

reversible error.    We find that the district court did not abuse

its discretion by denying Frazier’s motion for a stay of the pro-

ceedings.     We further find that Frazier failed to establish that

the legitimate non-discriminatory reason given for his removal was

a pretext for discrimination. Accordingly, we affirm. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2